Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 1 of 18 PageID 4259




                             EXHIBIT A
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 2 of 18 PageID 4260




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

     FOODONICS INTERNATIONAL, INC.,              )
     a Florida corporation,
                                                 )
            Plaintiff,
                                                 )
     v.                                                  Case No. 3:17-cv-1054-J-32JRK
                                                 )
     DINA KLEMPF SROCHI, as Trustee
     of the LAURA JEAN KLEMPF                    )
     REVOCABLE TRUST, a Florida trust,
                                                 )
            Defendant.
                                                 )

     DINA KLEMPF SROCHI, as Trustee              )
     of the LAURA JEAN KLEMPF
     REVOCABLE TRUST, a Florida trust,           )
                                                 )
            Counterclaim Plaintiff,
                                                 )
     v.
                                                 )
     FOODONICS INTERNATIONAL, INC.,
     a Florida corporation, and KEVIN            )
     JACQUES KLEMPF,
                                                 )
            Counterclaim Defendants.
                                                 )

                 DECLARATION OF DINA KLEMPF SROCHI IN SUPPORT
                    OF THE TRUST’S RESPONSE TO FOODONICS’
                   MOTION TO COMPEL PRIVILEGED DOCUMENTS

            I, Dina Klempf Srochi, declare as follows:

                                 Jean Klempf’s Privilege Group

            1.      The factual allegations in the response filed by the Jean Klempf Trust (the

     “Trust”) to the Counterclaim Defendants’ Motion to Compel are true and correct.

            2.      Jean Klempf, who had reached the age of 76 in 2008, (i) did not have an

     email account and was unable to communicate electronically; and (ii) as an elderly woman,
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 3 of 18 PageID 4261




     had health issues during this period of time which, at times, severely impaired her ability

     to effectively communicate with her lawyers and advisors.

            3.      At all material times between 2008 until Jean Klempf passed away in July

     2017, Jean Klempf requested the participation and assistance of me and my brother, Marc

     Klempf, to (i) help facilitate the communications between her and her attorneys and

     advisors in regard to the ongoing legal issues and disputes she and her Trust were having

     with Jacques Klempf and Foodonics, including the legal issues and disputes in this case

     (the “Jacques Klempf Legal Issues”) and (ii) help her decide when or how to act upon her

     lawyers’ and advisors’ advice. As Jean Klempf grew infirm, she formalized my and Marc

     Klempf’s role as her agents by appointing me to manager her affairs pursuant to that certain

     Durable Power of Attorney dated April 14, 2015, a copy of which is attached as Exhibit A

     (the “POA”). My brother, Marc Klempf, was appointed to act as successor Agent and

     donee of the POA.

            4.      Attached as Exhibit B is a chart identifying the persons Jean Klempf

     assembled and relied upon to participate in privileged communications regarding her and

     her Trust (the “Jean Klempf Privilege Group”).

            5.      Communications among the members of the Jean Klempf Privilege Group

     were exchanged to provide or receive legal and accounting advice which was intended to

     be confidential and not subject to disclosure.

            6.      Marc Klempf and I participated in the Jean Klempf Privilege Group as Jean

     Klempf’s (i) supportive and trusted family members, (ii) agents, and (iii) as beneficiaries

     of her Trust. On February 5, 2016, Jean Klempf resigned her role as Trustee of the Jean

     Klempf Trust and appointed me as Trustee.




                                                  2
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 4 of 18 PageID 4262
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 5 of 18 PageID 4263




                              EXHIBIT A
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 6 of 18 PageID 4264
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 7 of 18 PageID 4265
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 8 of 18 PageID 4266
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 9 of 18 PageID 4267
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 10 of 18 PageID 4268
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 11 of 18 PageID 4269
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 12 of 18 PageID 4270
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 13 of 18 PageID 4271
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 14 of 18 PageID 4272
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 15 of 18 PageID 4273
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 16 of 18 PageID 4274
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 17 of 18 PageID 4275




                              EXHIBIT B
Case 3:17-cv-01054-TJC-JRK Document 226-1 Filed 02/12/20 Page 18 of 18 PageID 4276
